DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application Status
This action is written in response to applicant's Amendments and Remarks filed 15 September 2021 in response to the Office Action of 6 April 2020.  Claims 9 and 11 are amended.  Claims 4-8, 10, 15, 17-19, and 22-26 remain withdrawn from consideration, as being directed to a non-elected invention.  Claims 1-3, 9, 11, 14, 16, 20, and 21 are under examination.   Any rejection of record in the previous office actions not addressed herein is withdrawn.  New grounds of rejection are presented herein that were not necessitated by applicant’s amendment of the claims since the office action mailed April 6, 2021.  Therefore, this action is not final.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 9, 11, 14, 16, 20, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (US 2016/0168594 A1, provisionally filed 6/17/2013) in view of  Verruto (Verruto et al., US PGP 2017 /0073695 A1, provisionally filed 12/31/2014), Klug (Klug and Rehli., 2006, Epigenetics 1:3, 127-130), and Yoshimura (Yoshimura et al., US PGP 2016/0153057 A1, Continuation of application No. PCT/JP2014/063214, filed on May 19, 2014).
Regarding claims 1, 11, 14, and 16, Zhang teaches transducing a first population of cells with a non-naturally occurring or engineered composition comprising a vector system i.e., VP64, SID and KRAB) [0017, 0673, 0674, 1090, Table 1].
Zhang does not teach a selectable marker in the expression cassette linked to the first promoter sequence and the nucleic acid sequence encoding the fusion protein.
Verruto teaches a nucleic acid molecule that encodes a cas protein can encode a detectable marker protein (selectable marker) such that the cas protein and detectable marker protein are regulated by the same promoter and transcribed as a single RNA [0015].
Zhang also does not teach wherein the cell comprises a reporter plasmid comprising a backbone that is free of any methylation sites, the reporter plasmid having (i) a promoter sequence from a gene of interest inserted upstream of a nucleic acid encoding a first fluorescent protein and (ii) a control promoter sequence inserted upstream of a nucleic acid encoding a second fluorescent protein.  
Klug teaches a novel luciferase reporter vector, pCpGL, which completely lacks CpG dinucleotides (plasmid comprising a backbone that is free of any methylation sites) and can be used to study the effect of promoter DNA methylation in transfection assays and as a traditional reporter vector that contains a large number of backbone CpG residues significantly represses a CpG-free promoter when methylated (abstract).  Klug further teaches using Sss I DNA methyltransferase to methylate CpG sites in pCpGL plasmids cloned to contain varying amounts of CpGs in the CpG-free EF1A-promoter/CMV-enhancer cassette and demonstrates that the 
Yoshimura teaches a reporter vector containing two kinds of reporter gene expression units (a reporter gene expression unit containing a methylated COX2 gene promoter (1st promoter/methylation sensitive promoter) and a reporter gene expression unit containing a non-methylated CK19 gene promoter (control promoter/methylation insensitive promoter) (instant claim 14) [313].  Yoshimura teaches that methylated COX2 gene promoter is located upstream shrimp luciferase (a first fluorescent protein) and the non-methylated CK19 gene promoter is located upstream firefly luciferase (a second fluorescent protein) [Fig. 33].  Yoshimura teaches that the reporter gene is selected from a group consisting of a luciferase gene, a galactosidase gene, a nitric-monoxide synthase gene, a xanthine oxidase gene, a blue fluorescence protein gene, a green fluorescent protein gene, a red fluorescence protein gene and a heavy metal binding protein gene [claim 12].  Yoshimura teaches a method of obtaining epigenetic information of a cell, i.e., methylation of DNA as a factor involved in expression of a gene by comparing the first reporter protein of the first reporter gene expression unit and the second reporter protein in the second reporter gene expression unit in the amount of expression of each [claim 8]. Yoshimura teaches using the reporter expression to compare the effect that promoter methylation has on gene expression [claim 8; 0002-0007].     

It would have been obvious to modify the mammalian cell of Zhang to include the pCpGL reporter vector of Klug that contains the two kinds of reporter gene expression units (a methylated COX2 gene promoter located upstream shrimp luciferase and the non-methylated CK19 gene promoter located upstream firefly luciferase) of Yoshimura.  This modification would increase cytosine methylation at one or more targeted DNA sequences by targeting the DNA 
Additionally, it would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to further modify the expression cassette in the mammalian cell to include the selectable marker of Verruto.  Verruto additionally teaches that by using flow cytometry to assess the expression of the detectable marker in a cell line culture transformed with a nucleic acid molecule comprising a gene of interest and a nucleic acid sequence encoding a detectable marker one can identify a transformed cell line demonstrating fully penetrant expression of the detectable marker in culture to identify a cell line having fully penetrant expression of the gene of interest [0011].  Therefore one of ordinary skill in the art would have been motivated to have made the modification because it would have enabled a skilled artisan to identify those cells that have the expressing the gene of interest as taught by Verruto. Thus, motivation to include modified expression cassette of Verruto in the mammalian cell of Zhang plus the modified reporter plasmid of Klug and Yoshimura was well known in the art at the time of filing.  Given the teachings of the prior art and the skill level of the artisan of ordinary skill in the art at the time of the applicant's filing, it must be considered, absent evidence to the contrary, that said artisan would have had a reasonable expectation of success in practicing the claimed invention.
Regarding claims 2 and 3, Verruto teaches that an IRES can be provided in the construct between the two coding regions so that they are transcribed as a single transcript but translated as separate polypeptides [0015].  It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the expression cassette in the mammalian cell of claim 1 by introducing an IRES in between the fusion protein and selectable marker for purpose of translating the fusion protein and selectable marker as separate peptides.  One of ordinary skill in the art would have been motivated to have made the modification because it would have enabled a skilled artisan to translate the fusion protein and selectable marker as separate peptides thereby allowing the fusion protein to freely methylate targeted DNA sequences with a reasonable expectation of success.
Regarding claim 9, Zhang teaches methods of expressing Cas9 under the control of an inducible promoter [0021].
Regarding claims 20 and 21, Zhang does not teach the use of a plurality of crRNAs for a (one) specific gene of interest.  Zhang teaches that two or more guides (a plurality of crRNAs) may be encoded into a single CRISPR array to induce simultaneous double-stranded breaks in DNA leading to micro-deletions of genes or chromosomal regions [0363, 0679].  It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the cell of Zhang to contain two or more guides specific for a single gene of interest.  One of ordinary skill would be motivated to make the modification for the advantage of inducing multiple deletions in the specific gene of interest.

Response to Arguments
Applicants assert that the cited publication provide no sound rationale for arriving at the claimed invention and that their assembly is improper hindsight.  In response to applicant's In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Applicants assert that Zhang, Verruto, Klug or Yoshimura does not describe or suggest the cassette of claim 1. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  It is the combination of the teachings of Zhang, Verruto, Klug or Yoshimura, as discussed above, that motive a skilled artisan to arrive at the claimed invention of a mammalian cells expression cassette comprising a promoter linked to a dCAS9 (Zhang) and a selectable marker (Verruto) and a second promoter linked to a tracrRNA (Zhang) wherein the cell has a reporter plasmid that is free of methylation sites having two promoter sequences each linked to different fluorescent proteins (Klug and Yoshimura).
Applicants assert that Zhang does not describe a mammalian cell expressing an expression cassette comprising a first promoter linked to dCas9 and a modifying enzyme.  Applicant’s arguments have been considered and found unpersuasive.  Zhang teaches regulatory elements, which may be promoters, linked to CRISPR enzymes [0011].  Zhang also teaches that the Cas9 enzyme, including Cas9, and may be linked to functional domains to include DNA methyltransferase and SID4x [0017, 0674]. Zhang teaches the Cas protein is optimized for expression in mammalian cells [0079]. Therefore Zhang teaches a mammalian cell 
Applicants assert that Zhang does not teach the mammalian cell expressing an
a second promoter sequence operably linked to a nucleic acid sequence encoding at least one trans-activating crRNA (tracrRNA), as required by claim 1, and cites Zhang teaching from paragraph 0011 on pages 10 and 11.  Applicant’s arguments have been considered and found not persuasive this is a teaching of a second promoter sequence operably linked to a nucleic acid sequence encoding at least one trans-activating crRNA (tracrRNA) and applicants have failed to show how this teaching not a teaching of a second promoter sequence operably linked to a nucleic acid sequence encoding at least one trans-activating crRNA (tracrRNA). Applicant has not provided any objective, factually supported evidence to the contrary. Applicants have provided only arguments of counsel, and arguments of counsel cannot take the place of factually supported objective evidence. See, e.g., In re Huang, 100 F.3d 135,139-40, 40 USPQ2d 1685, 1689 (Fed. Cir. 1996); In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984).

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY N GROOMS whose telephone number is (571)272-3771.  The examiner can normally be reached on M-F 830-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mindy Brown can be reached on (571) 272-2813.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/T.N.G./Examiner, Art Unit 1636                                                                                                                                                                                                        

/NANCY J LEITH/Primary Examiner, Art Unit 1636